DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-11, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    214
    347
    media_image1.png
    Greyscale
The prior art of record does not disclose the mechanical details of the arm comprising a first portion extending in a second direction from the body, a second portion extending in a first direction from the first portion, a third portion extending in an opposite direction of the second direction from the second portion, and a contact portion extending in the opposite direction of the second direction from the third portion. The difference is shown in Fig 3 of the application under examination and figure 11 of the Auclair reference as shown below:
    PNG
    media_image2.png
    148
    274
    media_image2.png
    Greyscale
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auclair (9538272).
Regarding claim 1, 12, Auclair discloses a mesh assembly comprising: a mesh cover (Fig 2, mesh 215); and a stiffener (Fig 2, Stiffener 230) configured to fix a position of the mesh cover, wherein the stiffener comprises a body (Fig 3, Flange 325) and an arm (Fig 3, vertical wall 320 which is a protrusion from the flange and is covered by the mesh 215) extending from the body, and wherein the arm comprises a bending portion (Bending area shown by the inserted circle in the image below from Fig 3).

    PNG
    media_image3.png
    270
    348
    media_image3.png
    Greyscale

 However, Auclair does not specifically disclose an internal diameter of about 0.3 mm or more for the bending portion.
Modifying this value is a matter of design preference for specific sizes and shapes of speaker housing that the mesh structure is supporting and changing this value to dimensions mentioned above is an obvious matter of design preference to achieve the same predictable outcome of providing a stiffener for a mesh structure to securely hold the structure in place. 
Regarding claim 2, Auclair discloses the limitations of claim 1. Auclair further discloses that the stiffener comprises a plate (Fig 3, second layer 335)
However, Auclair does not specifically disclose a thickness of 0.2 mm or less for the plate
Modifying this value is a matter of design preference for specific sizes and shapes of speaker housing that the mesh structure is supporting and changing this value to dimensions mentioned above is an obvious matter of design preference to achieve the same predictable outcome of providing a support for a stiffener of a mesh structure to securely hold the structure in place. 
Regarding claim 3, Auclair discloses the limitations of claim 1. Auclair further discloses that the arm comprises a folded structure by virtue of the bending portion (Fig 2 the flange is a bended extension of the vertical wall)
Regarding claim 13, 20, Auclair discloses a display module (Fig 1, device 100 having the screen 120) comprising: a window (Fig 1, aperture 125) having an opening; a display panel (Fig 1, screen 120) at a rear side of the window; and a mesh assembly at the rear side of the window and overlapping with the opening (As shown in figure 2 and 3), a mesh cover (Fig 2, mesh 215); and a stiffener (Fig 2, Stiffener 230) configured to fix a position of the mesh cover, wherein the stiffener comprises a body (Fig 3, Flange 325) and an arm (Fig 3, vertical wall 320 which is a protrusion from the flange and is covered by the mesh 215 within the aperture) extending from the body, and wherein the arm comprises a bending portion (Bending area shown by the inserted circle in the image above in the rejection paragraph of claim 1).
However, Auclair does not specifically disclose an internal diameter of about 0.3 mm or more for the bending portion.
Modifying this value is a matter of design preference for specific sizes and shapes of speaker housing that the mesh structure is supporting and changing this value to dimensions mentioned above is an obvious matter of design preference to achieve the same predictable outcome of providing a stiffener for a mesh structure to securely hold the structure in place. 
Regarding claim 14, Auclair discloses the limitations of claim 13. Auclair further discloses that the stiffener comprises a plate (Fig 3, second layer 335)
However, Auclair does not specifically disclose a thickness of 0.2 mm or less for the plate
Modifying this value is a matter of design preference for specific sizes and shapes of speaker housing that the mesh structure is supporting and changing this value to dimensions mentioned above is an obvious matter of design preference to achieve the same predictable outcome of providing a support for a stiffener of a mesh structure to securely hold the structure in place. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652